Judgment reversed. Grounds stated in journal entry.
It is ordered and adjudged by this court, that the judgment of the said circuit court be, and the same hereby is reversed. And this court proceeding to render the judgment which said circuit court should have rendered, it is considered and adjudged *524that the judgment of the said court of common pleas be, and it hereby is, reversed, for the following reasons: First, for the admission of evidence as to the manner in which the plaintiff walked, pages 67 and 68 of the printed record; Second, for error' in the instructions to the jury in the following particulars: that, although in said charge the jury were correctly instructed that the “defendant did not insure the absolute safet of the plaintiff but did contract with her to employ a high degree of care and skill to carry her safely to her destination.” yet, in other portions of the charge, it gave and repeated the erroneous instruction that the defendant “engaged to carry her safely to her destination.”
Spear, Davis, Sháuck and Price, JJ., concur.